ICJ_076_ELSI_GBR_ITA_1988-12-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA v. ITALY)

ORDER OF 20 DECEMBER 1988
COMPOSITION OF CHAMBER

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE DU 20 DÉCEMBRE 1988

COMPOSITION DE LA CHAMBRE
Official citation :

Elettronica Sicula S.p.4. (ELSI),
Composition of Chamber, Order of 20 December 1988,
C.J. Reports 1988, p. 158.

Mode officiel de citation :

Elettronica Sicula S.p.A. (ELST),
composition de la Chambre, ordonnance du 20 décembre 1988,
C.LJ. Recueil 1988, p. 158.

 

Sales number 5 48
N° de vente : d

 

 

 
1988
20 December
General List
No. 76

158

INTERNATIONAL COURT OF JUSTICE
YEAR 1988

20 December 1988

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA y. ITALY)

ORDER

COMPOSITION OF CHAMBER

Present: President RUDA; Vice-President MBAYE; Judges LACHS, ODA,

AGO, SCHWEBEL, Sir Robert JENNINGS, BEDJAOUI, Ni, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN; Registrar VALENCIA-
OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 26, paragraph 2, of the Statute of the Court,
and to Articles 17, 18 and 31 of the Rules of Court,

Having regard to the Order made by the Court on 2 March 1987 by

which the Court (inter alia) declared a Chamber to deal with the case

concerning Elettronica Sicula S.p.A. (ELSI) to have been duly constituted
with the following composition: Judge Nagendra Singh, President of the
Chamber; Judges Oda, Ago, Schwebel and Sir Robert Jennings;

Whereas Judge Nagendra Singh, President of the Chamber, died on
11 December 1988;

Whereas the Parties have been further consulted with regard to the
159 ELETTRONICA SICULA (ORDER 20 XII 88)

composition of the Chamber in accordance with Article 17, paragraph 2,
of the Rules of Court;

Declares:

(1) that at an election held on 20 December 1988, Judge Ruda was elected
a Member of the Chamber to fill the vacancy left by the death of
Judge Nagendra Singh;

(2) that as a result of this election the Chamber is composed as follows:

President Ruda,
Judges Oda,
Ago,
Schwebel,
Sir Robert Jennings.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twentieth day of December, one thou-
sand nine hundred and eighty-eight, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the Gov-
ernment of the United States of America and to the Government of Italy,
respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
